Citation Nr: 0026841	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for 
degenerative disc disease.  

2.  Entitlement to an increased (compensable) evaluation for 
the veteran's service-connected residuals of a pilonidal 
cystectomy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to May 
1947.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in January 1997.  



FINDINGS OF FACT

1.  In June 1981, the RO denied the veteran's claim of 
service connection for degenerative disc disease and provided 
the veteran with notification of this decision and his 
appellate rights; in the absence of a timely filed appeal, 
this decision became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for degenerative 
disc disease and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented.  

3.  The veteran's claim of service connection for 
degenerative disc disease is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for degenerative disc disease.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  A well-grounded claim of service connection for 
degenerative disc disease has been presented.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Determination of New and Material Evidence 

In June 1981, the RO denied the veteran's claim of service 
connection for degenerative disc disease.  That decision is 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided..  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), that, in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed).  Second, if the Board determines 
that the claimant has produced new and material evidence, the 
claim is reopened and the Board must determine whether, based 
upon all of the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the June 1981 decision 
included the veteran's service medical records, copies of VA 
medical examination reports dated in December 1964, May 1965, 
May 1967 and June 1968, copies of VA treatment reports and 
statements from private treating physicians.  

The evidence received since the June 1981 decision includes 
numerous statements from the veteran, substantial copies of 
VA, as well as private, medical treatment records and 
statements from private treating physicians.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental toward ensuring a 
complete evidentiary record for evaluation of the veteran's 
claim.  See Hodge, supra.  In other words, this new evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for degenerative disc disease is reopened.  



II.  Determination of Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Based on a review of the evidence of record, in particular a 
statement from the veteran's private treating physician, 
George F. Keenan, M.D., dated in March 1981, wherein he 
concluded that the veteran was suffering from degenerative 
disc disease which was related to service and had been 
aggravated and made symptomatic by the development of a 
pilonidal cyst, the Board finds that the claim is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It 
also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his degenerative disc disease.  All pertinent 
records also should be obtained for review.  



ORDER

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
degenerative disc disease.  

As a well-grounded claim of service connection for 
degenerative disc disease has been submitted, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above, 
the veteran should be afforded a VA examination in order to 
determine the nature and likely etiology of his degenerative 
disc disease.  In addition, all pertinent treatment records 
should be obtained for review.  

With regard to the claim of entitlement to an increased 
(compensable) rating for the service-connected residuals of a 
pilonidal cystectomy, the veteran was most recently afforded 
a VA examination in March 1997.  A review of evidence 
submitted subsequent to the examination, in particular, 
statements from the veteran, appears to indicate that the 
condition has worsened.  

Consequently, the Board finds that a contemporaneous 
examination of the veteran to determine the current severity 
of the service-connected residuals of a pilonidal cystectomy, 
as well as association with the claims file of any records of 
treatment or evaluation for this condition, would materially 
assist in the adjudication of the veteran's claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
residuals of a pilonidal cystectomy since 
March 1997 and for his degenerative disc 
disease since his discharge from service.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from any identified treatment 
source that are not currently of record.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of his degenerative disc disease.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed clinical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has disability from 
degenerative disc disease due to disease 
or injury which was incurred in or 
aggravated by service or caused or 
aggravated by a service-connected 
disability.  The examination report 
should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current severity of his 
service-connected pilonidal cyst 
condition.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  Any 
symptoms or manifestations attributable 
to the service-connected disorder should 
be noted.  All indicated tests and 
studies should be performed in this 
regard, and all clinical findings should 
be set forth in detail. 

4.  After undertaking the development 
requested above, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



